Case 1:17-cr-00101-LEK Document 619 Filed 10/25/19 Page 1 of 4     PageID #: 5350




KENJI M. PRICE #10523
United States Attorney
District of Hawaii

GREGG PARIS YATES #8225
Assistant United States Attorney
Room 6-100, PJKK Federal Building
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
E-Mail:     gregg.yates@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

                   IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,              )   CR. NO. 17-00101 LEK
                                       )
          Plaintiff,                   )   GOVERNMENT’S RESPONSE TO
                                       )   DEFENDANT’S NOTICE TO THE
    vs.                                )   COURT THAT PRIVATE ATTORNEY
                                       )   GENERAL ANTHONY WILLIAMS
ANTHONY T. WILLIAMS (1),               )   WILL HAVE DOCUMENTS FILED BY
                                       )   ANYONE WHOM HE DESIGNATES;
          Defendant.                   )   CERTIFICATE OF SERVICE
                                       )
                                       )

    GOVERNMENT’S RESPONSE TO DEFENDANT’S NOTICE TO THE
  COURT THAT PRIVATE ATTORNEY GENERAL ANTHONY WILLIAMS
 WILL HAVE DOCUMENTS FILED BY ANYONE WHOM HE DESIGNATES

      The government respectfully submits this brief in response to Defendant

Anthony T. Williams’s Notice to the Court that Private Attorney General Anthony

Williams Will Have Documents Filed By Anyone Whom He Designates
Case 1:17-cr-00101-LEK Document 619 Filed 10/25/19 Page 2 of 4           PageID #: 5351




(Designation Notice or Notice). ECF No. 616. In sum, the defendant seeks to

designate two individuals, who are not members of the State Bar of Hawai’i, to

“file documents into the instant case,” and to “sign documents in the undersigned’s

name to have documents filed directly into the instant case on behalf of the

undersigned.” Notice Exh. A 1, ECF No. 616-2. The defendant claims that he “is

not governed by [the] corrupt Bar rules,” and that his standby attorney, Lars

Isaacson, Esq., is “not able to file or [is] unwilling to file” documents in this

matter. Id.

      The government objects to the Notice. The defendant is once again seeking

to have non-attorneys provide legal representation for him in this matter. The

defendant is aware that filing documents with this Court on behalf of a party to

litigation represents the practice of law. In another matter before this Court, the

defendant attempted to file a pleading, and this Court found that the defendant

violated Haw. Rev. Stat. § 605-14 by engaging in the unauthorized practice of law.

See Malinay v. Nishimura, 2013 U.S. Dist. LEXIS 115008 *5-7 (D. Hawaii Aug.

14, 2013.

      Moreover, on two occasions to date, the defendant has argued to this Court

that he should be permitted to retain a “non-bar,” non-attorney to represent him in

this proceeding. See “Sworn Motion for Non Bar Counsel (Mot. Non Bar

Counsel),” ECF No. 236; “Demand for the Government to Correct Title 28 U.S.


                                           2
Case 1:17-cr-00101-LEK Document 619 Filed 10/25/19 Page 3 of 4          PageID #: 5352




1654 to Reflect the Act of Congress Passed Into Law,” ECF No. 438. Both of

these motions were denied. ECF Nos. 340, 454; see also Motion for Recognition

as a Private Attorney General and Sovereign (Mot. Priv. Atty Gen.),” ECF No. 237

(arguing that the “Sixth Amendment[,] which guarantees the right of the accused to

the ‘assistance of counsel[,]’ was written in 1791 and the term counsel did not

mean an attorney at law . . .”) (motion denied at ECF No. 341).

      Having had his requests to retain non-attorney counsel repeatedly denied, the

defendant now defiantly gives the Court “Notice” that he will ignore the Court’s

orders, and go ahead and utilize non-attorneys to file and sign matters on his behalf

in this prosecution. The defendant’s conduct should not be permitted, and the

government objects strongly. Should any pleading or motion be filed on the

defendant’s behalf by a non-attorney, the filing should be promptly rejected.

                                  CONCLUSION

      The government respectfully objects to the Notice.

                   DATED: October 25, 2019, at Honolulu, Hawaii.


                                               KENJI M. PRICE
                                               United States Attorney
                                               District of Hawaii


                                               By /s/ Gregg Paris Yates
                                                 GREGG PARIS YATES
                                                 Assistant U.S. Attorney


                                          3
Case 1:17-cr-00101-LEK Document 619 Filed 10/25/19 Page 4 of 4         PageID #: 5353




                          CERTIFICATE OF SERVICE

             I hereby certify that, on the dates and by the methods of service noted

below, a true and correct copy of the foregoing was served on the following by the

method indicated on the date of filing:

Served Electronically through CM/ECF:

      Lars Isaacson, Esq.
      hawaii.defender@earthlink.net

      Attorney for Defendant
      ANTHONY T. WILLIAMS

Defendant to be served by First Class Mail:

      Anthony T. Williams
      Register No. 05963-122
      Inmate Mail
      FDC Honolulu
      PO Box 30080
      Honolulu, HI 96820

             DATED: October 25, 2019, at Honolulu, Hawaii.


                                              /s/ Melena Malunao
                                              U.S. Attorney’s Office
                                              District of Hawaii
